Filed 11/9/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 209







Mitchell David Holbach, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







Nos. 20100141 & 20100142







State of North Dakota, 		Plaintiff and Appellee 



v.



Mitchell David Holbach, 		Defendant and Appellant









Nos. 20100143 & 20100145 & 201000146







City of Minot, 		Plaintiff and Appellee



v.



Mitchell David Holbach, 		Defendant and Appellant 







No. 20100144







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable Lee A. Christofferson, Judge.



AFFIRMED.



Per Curiam.



Travis Wayne Finck, 314 East Thayer Avenue, Suite 200, Bismarck, N.D. 58504, for petitioner, defendant and appellant Mitchell David Holbach.



Rozanna Christine Larson, P.O. Box 5005, Minot, N.D. 58702-5005, for respondent, plaintiff and appellee State of North Dakota.



John P. Van Grinsven III, City Prosecutor, 515 2nd Avenue Southwest, Minot, N.D. 58701, for plaintiff and appellee City of Minot.



Mitchell David Holbach, defendant and appellant; no appearance.

Holbach v. State

Nos. 20100141 - 20100146



Per Curiam.

[¶1]	Mitchell Holbach appeals from a district court order denying his application for post-conviction relief, an order on his request for return of personal property, and an order denying his motion to amend the judgment and probation conditions.  Holbach argues the district court improperly denied his application for post-

conviction relief because his counsel was ineffective and the State unconstitutionally failed to disclose exculpatory videotape evidence.  He also contends the court abused its discretion by quashing his subpoenas for the post-conviction evidentiary hearing, the court erred by denying his motion to amend the criminal judgment and probation conditions because the conditions of his probation are unconstitutionally vague, and the court erred in finding his personal property had been returned.  We conclude the court’s findings of fact are not clearly erroneous and the court did not abuse its discretion by quashing Holbach’s subpoenas or denying his motion to amend the judgment and probation conditions.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4).  

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner